Name: Commission Regulation (EEC) No 2916/85 of 18 October 1985 repealing Regulation (EEC) No 2835/85 on the supply of maize flour to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/38 Official Journal of the European Communities 19 . 10 . 85 COMMISSION REGULATION (EEC) No 2916/85 of 18 October 1985 repealing Regulation (EEC) No 2835/85 on the supply of maize flour to the United Nations High Commissioner for Refugees (UNHCR) as food aid Whereas an invitation to tender for the supply of maize flour to the UNHCR was opened by Commis ­ sion Regulation (EEC) No 2835/85 (4) ; whereas the beneficiary organization has requested that the invita ­ tion to tender for the supply of the product in ques ­ tion be deferred until 1986 ; whereas Regulation (EEC) No 2835/85 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals (2), as last amended by Regulation (EEC) No 1018/84 (3), and in particular Article 28 thereof, Whereas, by its decision of 12 March 1985 on the supply of food aid to the UNHCR, the Commission allocated to the latter organization 3 050 tonnes of cereals to be supplied free at destination in the form of two consigments of 900 tonnes of maize flour ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2835/85 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12 . 1982, p . 1 . O OJ No L 281 , 1 . 11 . 1975, p. 1 . (3 OJ No L 107, 19 . 4. 1984, p . 1 . (4) OJ No L 269, 11 . 10 . 1985, p . 11 .